If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  May 9, 2019
              Plaintiff-Appellee,

v                                                                 No. 343423
                                                                  Wayne Circuit Court
TONEY C. LINDSEY,                                                 LC No. 08-002367-01-FC

              Defendant-Appellant.


Before: STEPHENS, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

       Defendant, Toney C. Lindsey, appeals as of right the trial court’s February 5, 2018 order
imposing court costs of $500. We affirm.

        In 2008, defendant was convicted of assault with intent to do great bodily harm
(AWIGBH), MCL 750.84, and two counts of first-degree criminal sexual conduct (CSC-I), MCL
750.520b(1)(f), as a fourth-habitual offender, MCL 769.12. He was sentenced to concurrent
sentences of 7 to 10 years’ imprisonment for AWIGBH, and 25 to 40 years’ imprisonment for
each count of CSC-I. In 2010, this Court affirmed his convictions, but remanded for
resentencing. People v Lindsey, unpublished per curiam opinion of the Court of Appeals, issued
February 11, 2010 (Docket No. 287912). After he was resentenced, defendant again appealed to
this Court, raising (among other issues) a challenge to the imposition of $500 in court costs.
This Court affirmed defendant’s sentences, but remanded with directions that the trial court
establish a factual basis for the imposition of $500 in court costs pursuant to People v Konopka
(On Remand), 309 Mich. App. 345, 350-351; 869 NW2d 651 (2015). People v Lindsey,
unpublished per curiam opinion of the Court of Appeals, issued August 8, 2017 (Docket No.
331833). The trial court complied with this Court’s directive, issuing the order that is now
challenged in the present appeal, assessing court costs of $500 pursuant to MCL 769.1k.

       On appeal, defendant asks that those costs be vacated. Defendant argues that MCL
769.1k imposes a tax that violates Const 1963, art 4, § 32, the Distinct Statement Clause, and
Const 1963, art 3, § 2, the Separation of Powers Clause. Because neither argument was raised




                                              -1-
below, our review is for plain error affecting defendant’s substantial rights. People v Lawhorn,
320 Mich. App. 194, 197 n 1; 907 NW2d 832 (2017).

        As defendant acknowledges, in People v Cameron, 319 Mich. App. 215; 900 NW2d 658
(2017), this Court considered and rejected these very challenges. While this Court agreed that
MCL 769.1k imposes a tax (as opposed to a fee), id. at 221-229, this Court found that the tax
imposed did not violate either of the clauses of the Michigan Constitution that defendant cites,
id. at 229-235. We are bound to follow Cameron, as it is a published decision of this Court that
has not been overruled. MCR 7.215(J)(1).1 Accordingly, we find no merit to defendant’s
arguments.

       Affirmed.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Michael F. Gadola
                                                           /s/ Anica Letica




1
  Our Supreme Court has ordered arguments on the application for leave to appeal that was filed
in Cameron. People v Cameron, 501 Mich. 986 (2018). But “[t]he filing of an application for
leave to appeal to the Supreme Court or a Supreme Court order granting leave to appeal does not
diminish the precedential effect of a published opinion of the Court of Appeals.” MCR
7.215(C)(2).


                                              -2-